Citation Nr: 1630842	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of tuberculosis (TB), status post-rib resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the Army-Air Force (the predecessor of the USAF) from March 1943 to December 1945.  He served in the China-Burma-India Theater of Operations during World War II.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that determined new and material evidence was not received to reopen the claim.  Service treatment records (STR) were scanned into the file in March 2014 (03/07/2014 VBMS) with the notation that there is no date stamp as to when they were received by the RO.  In light of that fact, and the fact that they were not included in the documentation in the file dated in the 1950s, the Board has styled the issue of the case as shown on the title page.  See 38 C.F.R. §§ 3.102, 3.156(c) (2015).  Indeed, at the time of the 1951 rating decision it can only be surmised that the induction and separation examinations were of record; there is no way to confirm that the entirety of the service treatment records were then in VA's possession.

In April 2016, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  There is no current diagnosis of active TB.

2.  Prior active TB did not manifest at least to a compensable degree within three years of separation from active service.

CONCLUSION OF LAW

The requirements for entitlement to service connection for TB, status post-rib resection have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the September 2012 rating decision, via a September 2011 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 6-2014 (Nov. 2014).  Further, neither the Veteran nor his representative asserts any notice error or claim specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran was not afforded an examination, as the RO adjudicated his claim under the procedures for reopening a previously denied claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  Nonetheless, the Board finds that the duty to afford him an examination was not triggered.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that none of the required elements are present.

First, there is sufficient medical evidence to make a decision.  Further, there is no current diagnosis of active TB nor active residuals.  Hence, the low threshold for triggering an examination has not been met.  See Waters v. Shinseki, 601 F.3d 1274, 1276 (Fed. Cir. 2010); Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 C.F.R. § 3.159(c)(4).

The Veteran's STRs, private, and VA records are in the claims file.  In August 2012, the RO issued a Formal Finding of the unavailability of Army clinical records that may have been associated with inpatient treatment the Veteran reported.  (08/21/2012 VBMS-VA Memo).  The Finding was issued after the National Records Center advised that pre-1960 Army clinical records were filed with the STR, and that the Veteran's STR might be fire related.  (01/07/2012 VBMS-VA 21-3101)  The Board finds, however, that the records considered by the RO in the 1950s referenced inpatient treatment the Veteran received for a leg infection, not TB.  In any event, the RO informed the Veteran of the information and of alternative sources.  (01/09/2012 VBMS-Third Party Correspondence).  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

TB is presumed to have been incurred in service if such manifested to a compensable degree within three years of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The gist of the Veteran's appeal, as asserted by he and his representative, is that he in fact manifested TB as early as 1948.  The Veteran testified that he applied for employment with Allis Chalmers in 1948; and, an X-ray taken as part of his employment physical revealed the presence of TB.  As a result, he was not hired.  He also has asserted that symptoms he had in service and shortly after his return from China were in fact symptoms of TB.  (12/15/2011 VBMS-Correspondence)  The preponderance of the evidence, however, shows the Veteran's recall to be inaccurate; he did not manifest TB until 1950 at the earliest.

In January 1947, the Veteran applied for VA compensation for a leg injury, malaria, eye disease, and an infection of the finger.  He noted treatment in the base hospital in Kumming, China, and he made no mention of respiratory type symptoms.  A February 1947 rating decision denied the claim, and the rating decision noted that the claim was adjudicated on the basis of incomplete records.  An August 1947 rating decision reflects that the denial was confirmed after receipt of supplemental service records that same month.  The type of records received was not specified.

In January 1951 the Veteran applied for a VA pension due to TB and a leg condition.  A VA Form 10-2530, TB Case Report, reflects diagnosis of minimally active TB via a January 1951 X-ray.  (01/26/1951 VBMS-VA Form 10-2530).  The Narrative Summary of the Veteran's VA inpatient treatment (02/27/1951VBMS-Medical Treatment-Government Facility) documents his entire medical history up to that point in time, to include notation of 30 days of inpatient treatment in China for a leg infection.  Contrary to the Veteran's hearing testimony and his written submissions, the summary reflects that the Allis Chalmers X-ray that revealed the presence of TB was taken in January 1951, not 1948.  The Veteran reported symptoms of cough of one-year's duration, a feeling of pressure in the chest for two years, and hemoptysis with expectoration of a small amount of blood in May 1950.  The Veteran reported the onset of this then current illness as February 1950, when he caught a cold.  His cough was productive of white material, and it persisted and increased in severity.  Following the hemoptysis, in early May of 1950, per the Veteran's personal physician's referral, an X-ray taken at a private sanitarium was read as negative.  In September or October 1950, an X-ray taken by a mobile unit of the state public health also was read as negative.  The Veteran had no symptoms of night sweats, sweating, or weight loss.  The pressure in the lower chest was associated with eating fatty foods, as the Veteran had been previously treated for an ulcer.  The Veteran reported that ever since his in-service hospitalization for the leg infection, generally in October, he had developed chills and a fever that lasted for three days and then subsided.  Following additional smear tests and an X-ray in January 1951, the Veteran was diagnosed with active, moderately advanced pulmonary TB of moderate severity.

The summary also notes that the May 1950 X-ray taken at the private sanitarium was received and, read in retrospect, an area adjacent to the right heart border showed involvement compatible with moderately advanced pulmonary TB.  The summary specifically noted that the X-rays taken for induction and into and separation from service had not been received at that time.  In May 1951, the Veteran's X-rays taken at induction and discharge were obtained.  (05/31/1951 VBMS-VA Memo)  The memo reflects that both X-rays were read by a VA physician as having shown an essentially negative chest.  In an August 1951 rating decision, the Veteran's claim was denied, as his TB developed more than three years after his discharge from service.  (08/22/1951 VBMS-Rating Decision).  An RO letter dated that same month informed the Veteran of the decision and of his right to appeal.  (08/24/1951 VBMS-Notification Letter).  A September 1981 rating decision determined that the Veteran was temporarily totally and permanently disabled due to the TB.  (09/05/1951 VBMS-Rating Decision).

The Veteran did not appeal the August 1951 rating decision that denied entitlement to service connection.  In February 1952, however, VA received the private X-ray taken at a clinic in January 1948.  A VA physician interpreted the X-ray as having shown generalized bronchial accentuation compatible with a chronic bronchitis.  The physician opined that he did not have an impression of pulmonary TB, active or inactive.  (02/21/1952 VBMS-VA Memo)  A March 1952 rating decision confirmed the prior denial.  (03/06/1952 VBMS-Rating Decision)  The Veteran did not appeal the March 1952 rating decision or submit additional evidence on the issue of service connection.  He did, however, appeal the effective date assigned for entitlement to the pension.  (08/07/1952 VBMS-Notice of Disagreement).  A December 1952 Board decision affirmed the effective date based on the date six months after hospitalization without material improvement.  The Board used a date of hospitalization in January 1951.  Hence, the effective date of permanent disability was established as in July 1951.  (01/02/1953 VBMS-BVA Decision)

In January 1953, VA notified the Veteran that, based on an August 1952 hospital report, his TB had been determined to be inactive.  (01/09/1953 VBMS-Notification Letter)  VA received the Veteran's application to reopen his claim in August 2011.

Other than the STRs noted in the Introduction, the only evidence added to the record are the Veteran's written submissions, his hearing testimony, and his VA outpatient records.  The Veteran's assertions simply are refuted by the objective evidence of record.  In a statement in support of his claim, the Veteran denied having X-ray examinations in service, and he asserted that he was in a coma for months.  (09/27/2011 VBMS-Correspondence).  As noted, the Veteran's X-rays taken at his induction and separation examinations are of record (03/07/2014 VBMS-STR, pp. 1, 7), and as also noted earlier, were interpreted as negative.  As for the latter assertion, the reports of the Veteran's VA inpatient treatment reflect no indication that the Veteran reported having been in a coma, and neither do the STRs.

The Board also acknowledges the Veteran's assertions that symptoms he experienced after his return from China were in fact early symptoms of TB.  There are certain conditions for which laypersons are competent to identify.  See Jandreau, 492 F. 3d 1372; 38 C.F.R. § 3.159(a).  Nonetheless, the Board finds that determining whether certain symptoms may be associated with TB requires medical training.  There is no evidence that the Veteran has medical training.  Hence, his opinion has little, if any, probative value.  Further, as noted earlier, VA medical professionals who treated the Veteran in the 1950s noted no indication that the annual recurring symptoms the Veteran reported were associated with TB.

VA outpatient records do not note or otherwise indicate that the Veteran currently has active TB, though he probably has true asthma.  (09/14/2012 VVA-CAPRI, pp. 6-7, 13)

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim on a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for residuals of TB, status post-rib resection, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


